This is a companion case to Galloway v. Patzer, post, 443,226 N.W. 491. The plaintiff in this case was riding in defendant's *Page 443 
automobile at the time the accident occurred in which the plaintiff in Galloway v. Patzer, supra, was injured; and she brought this action to recover damages for injuries which she claims to have sustained. The pleadings are in all material aspects identical; and precisely the same proceedings were had in this case as in the other case. The application to vacate the default judgment in this case is predicated upon affidavits that are identical with those presented in the other case, and the affidavit in opposition to such application is also identical. The cases were submitted together in the trial court and also in this court. The trial court entered the same order and filed the same memorandum opinion in this case as in the other. The facts being identical, it follows that the decision here must be the same as in Galloway v. Patzer. Order affirmed.
BURKE, Ch. J., and BIRDZELL, NUESSLE, and BURR, JJ., concur.